DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
OATH/DECLARATION
The receipt of Oath/Declaration is acknowledged.
PRIORITY
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
DRAWINGS
The drawing(s) filed on January 24, 2022 are accepted by the Examiner.
  STATUS OF CLAIMS
Claims 1–12 are pending in this application.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on January 24, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of reference of the cited document(s) on page(s) one of the specification,
OBJECTIONS                            
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
ART REJECTIONS
Obviousness Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2 and 8–12 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2020/0028982 (published Jan. 23, 2020) (“Tose”) in view of 2020/0137244 (published Apr. 30, 2020) (“Kubota”).
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2020/0028982 (published Jan. 23, 2020) (“Tose”) in view of 2020/0137244 (published Apr. 30, 2020) (“Kubota”) as applied to claims 1 above, and further in view of 2021/0250453 (published Aug. 12, 2021) (Toda et al. hereinafter referred to as “Toda”).
With respect to claim 1, Tose discloses an image forming apparatus (FIG. 1 – element 12 image forming device …) having a first function (FIG. 3 – see at least ‘COPY’ function corresponds to the claimed ‘first function’ …) of performing first processing based on image data obtained by reading a document (¶ [0044]; wherein the copy application performing a first processing on the image data …), and a second function (FIG. 3 – see at least ‘FACSIMILE’ function corresponds to the claimed ‘second function’ …) of performing second processing based on image data obtained by reading a document (¶ [0044]; wherein the facsimile application performing a second processing on the image data …), the image forming apparatus comprising: 
a display unit configured to display a screen (¶ [0036]; FIG. 1 – see at least element 26, wherein the operation section 26 receives various operations from the user. The operation section 26 includes a touch screen. Software buttons that are used by the user to operate the image forming device 12 are displayed on the touch screen …); and 
a controller including a processor (FIG. 1 – element 22, control section …), the controller being configured to: 
display, on the display unit, a first setting screen for setting a setting value to be used for a job of the first function (¶ [0066]; FIG. 4 – wherein the copy application screen which is displayed in the case where the user performs an operation to select the “copy” icon. The screen displays an input field for input of the number of copies and a software numeric keypad. The screen also displays copy menu items for setting the attribute of copying, i.e. magnification, paper, color mode …); 
display, on the display unit, an object for accepting a user operation (¶ [0067]; FIG. 4 – see at least element 50, wherein the shortcut menu button 50 is also displayed at the upper left portion of the copy application screen, as with the home screen. The shortcut menu display control section of the display control section 32 displays the shortcut menu button 50 at the upper left of the screen as incorporated in a part of the copy application when starting the copy application …) for upon satisfaction of a predetermined condition in a state where the first setting screen is displayed and no user operation is accepted (¶¶ [0091–0097]; wherein is executed repeatedly in predetermined control cycles. Thus, if user notification information is generated for each application, the applications with user notification information which are registered in the notification information management section are updated on a case-by-case basis, and the list to be added to the shortcut menu is also updated accordingly. For example, when new user notification information is generated for a facsimile reception box application since a facsimile is received where a list of applications with user notification information includes job check application and machine check application at a certain timing t1, the list of applications with user notification information is updated so as to include job check application, machine check application, and facsimile reception box application at the next control timing t2 …); and display the second setting screen on the display unit upon selection of the object (¶¶ [0068 and 0069]; FIG. 4 and FIG. 5 – wherein when the user performs an operation to select the shortcut menu button 50 in FIG. 4, the shortcut menu display control section of the display control section 32 detects this operation, and pops up the shortcut menu on the copy application screen. For the shortcut menu, a default menu may be registered, or the user may register an application or action to be executed in association with a specific item, in the application management section 34. FIG. 5 illustrates an example of a basic screen for a case where the user performs an operation to select the shortcut menu button 50. If an “action 1” and an “action 2” are registered in advance in the shortcut menu, the “action 1” and the “action 2” may be registered by default, or may be additionally registered by the user. The shortcut menu display control section acquires a registered shortcut menu 52 (which is composed of the “action 1” and the “action 2”) from the application management section 34, and pops up the shortcut menu 52. The user is able to give an instruction to execute a desired action by performing an operation to select a desired menu from the shortcut menu 52 which has popped up …).
However, Tose fails to explicitly disclose displaying a second setting screen for setting a setting value to be used for a job of the second function together with at least a part of the first setting screen.
Kubota, working in the same field of endeavor, recognizes this problem and teaches displaying a second setting screen for setting a setting value to be used for a job of the second function together with at least a part of the first setting screen (¶¶ [0077–0081]; FIG. 7 and FIG. 8 – wherein in the example illustrated in FIG. 7, in the case where the top setting screen is selected from a list 103 of the setting screens, as illustrated in FIG. 8, the selected setting screen is displayed on the whole display 171, The setting values at this time reflects the registered settings. Additionally, in the example illustrated in FIG. 7, in the case where the second setting screen from the top is selected from the list 103 of the setting screens, as illustrated in FIG. 9, the selected setting screen is displayed on the whole display 171. The setting values at this time reflects the registered settings. As described above, when the registration button 102 is selected, the setting values are saved in association with the setting screen, and when one of the setting screens is selected from the list 103 of the registered setting screens, the setting screen, in which the associated setting values are reflected, is displayed on the display 171 …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Tose to displaying a second setting screen for setting a setting value to be used for a job of the second function together with at least a part of the first setting screen as taught by Kubota since doing so would have predictably and advantageously capable of registering and calling the settings easily and promptly. The user easily save and call a screen configuration customized by the user without any special knowledge or procedure regarding the registration of the setting items or setting values (see at least Kubota, ¶ [0018 and 0024]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 2, which claim 1 is incorporated, Tose discloses wherein, based on identification information about a screen currently displayed on the display unit, the controller controls a position where the object is to be displayed (¶ [0073 and 0088]; wherein the shortcut menu display control section of the display control section 32 checks the presence of any user notification information by making an inquiry of the notification information management section of the application management section 34 in constant control cycles, and if any user notification information is present, prepares a list of the user notification information and adds the list as a menu item in the shortcut menu […]  the display control section 32 displays a shortcut menu button as incorporated at a predetermined position, e.g. the upper left, of the screen, and displays a shortcut menu in response to an operation on the shortcut menu button by the user …).
With respect to claim 8, which claim 1 is incorporated, Tose discloses wherein the first function is a copy function for printing an image based on the image data (FIG. 3 – see at least ‘COPY’ function corresponds to the claimed ‘first function’ …).
With respect to claim 9, which claim 8 is incorporated, Tose discloses wherein the second function is a transmission function for transmitting the image data to another apparatuses (FIG. 3 – see at least ‘FACSIMILE’ function corresponds to the claimed ‘second function’ …).
With respect to claim 10, which claim 1 is incorporated, Tose discloses wherein the predetermined condition is elapse of a predetermined time period (¶ [0091-0095]; wherein when new user notification information is generated for a facsimile reception box application since a facsimile is received where a list of applications with user notification information includes job check application and machine check application at a certain timing t1, the list of applications with user notification information is updated so as to include job check application …).
With respect to claim 11, (drawn to a method) the proposed combination of Tose in view of Kubota, explained in the rejection of device claim 1 renders obvious the steps of the methods of claim 11, because these steps occur in the operation of the device as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 11.
With respect to claim 12, Tose discloses an image forming apparatus (FIG. 1 – element 12 image forming device …) having a copy function for performing printing based on image data obtained by reading a document (FIG. 3 – see at least ‘COPY’ function …), the image forming apparatus comprising: 
a display screen (¶ [0036]; FIG. 1 – see at least element 26, wherein the operation section 26 receives various operations from the user. The operation section 26 includes a touch screen. Software buttons that are used by the user to operate the image forming device 12 are displayed on the touch screen …); and 
a controller including a processor (FIG. 1 – element 22, control section …), the controller being configured to: 
display a predetermined screen on the display (¶ [0066]; FIG. 4 – wherein the copy application screen which is displayed in the case where the user performs an operation to select the “copy” icon. The screen displays an input field for input of the number of copies and a software numeric keypad. The screen also displays copy menu items for setting the attribute of copying, i.e. magnification, paper, color mode …); 
display at least a part of the predetermined screen and an object (¶ [0067]; FIG. 4 – see at least element 50, wherein the shortcut menu button 50 is also displayed at the upper left portion of the copy application screen, as with the home screen. The shortcut menu display control section of the display control section 32 displays the shortcut menu button 50 at the upper left of the screen as incorporated in a part of the copy application when starting the copy application …) upon satisfaction of a predetermined condition in a state where the predetermined screen is displayed (¶¶ [0091–0097]; wherein is executed repeatedly in predetermined control cycles. Thus, if user notification information is generated for each application, the applications with user notification information which are registered in the notification information management section are updated on a case-by-case basis, and the list to be added to the shortcut menu is also updated accordingly. For example, when new user notification information is generated for a facsimile reception box application since a facsimile is received where a list of applications with user notification information includes job check application and machine check application at a certain timing t1, the list of applications with user notification information is updated so as to include job check application, machine check application, and facsimile reception box application at the next control timing t2 …); and 
display the setting screen for a job of the copy function on the display upon selection of the displayed object (¶¶ [0068 and 0069]; FIG. 4 and FIG. 5 – wherein when the user performs an operation to select the shortcut menu button 50 in FIG. 4, the shortcut menu display control section of the display control section 32 detects this operation, and pops up the shortcut menu on the copy application screen. For the shortcut menu, a default menu may be registered, or the user may register an application or action to be executed in association with a specific item, in the application management section 34. FIG. 5 illustrates an example of a basic screen for a case where the user performs an operation to select the shortcut menu button 50. If an “action 1” and an “action 2” are registered in advance in the shortcut menu, the “action 1” and the “action 2” may be registered by default, or may be additionally registered by the user. The shortcut menu display control section acquires a registered shortcut menu 52 (which is composed of the “action 1” and the “action 2”) from the application management section 34, and pops up the shortcut menu 52. The user is able to give an instruction to execute a desired action by performing an operation to select a desired menu from the shortcut menu 52 which has popped up …).
However, Tose fails to explicitly disclose displaying a setting screen for a job of the copy function on the display.
Kubota, working in the same field of endeavor, recognizes this problem and teaches displaying a setting screen for a job of the copy function on the display (¶¶ [0077–0081]; FIG. 7 and FIG. 8 – wherein in the example illustrated in FIG. 7, in the case where the top setting screen is selected from a list 103 of the setting screens, as illustrated in FIG. 8, the selected setting screen is displayed on the whole display 171, The setting values at this time reflects the registered settings. Additionally, in the example illustrated in FIG. 7, in the case where the second setting screen from the top is selected from the list 103 of the setting screens, as illustrated in FIG. 9, the selected setting screen is displayed on the whole display 171. The setting values at this time reflects the registered settings. As described above, when the registration button 102 is selected, the setting values are saved in association with the setting screen, and when one of the setting screens is selected from the list 103 of the registered setting screens, the setting screen, in which the associated setting values are reflected, is displayed on the display 171 …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Tose to displaying a setting screen for a job of the copy function on the display as taught by Kubota since doing so would have predictably and advantageously capable of registering and calling the settings easily and promptly. The user easily save and call a screen configuration customized by the user without any special knowledge or procedure regarding the registration of the setting items or setting values (see at least Kubota, ¶ [0018 and 0024]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2020/0028982 (published Jan. 23, 2020) (“Tose”) in view of 2020/0137244 (published Apr. 30, 2020) (“Kubota”) as applied to claims 1 above, and further in view of 2021/0250453 (published Aug. 12, 2021) (Toda et al. hereinafter referred to as “Toda”).
With respect to claim 3, which claim 1 is incorporated, neither Tose nor Kubota appears to explicitly disclose wherein the controller displays the object at a position where the object does not hide a key for issuing a job start instruction disposed on the first screen.
However, Toda, working in the same field of endeavor, recognizes this problem and teaches displaying the object at a position where the object does not hide a key for issuing a job start instruction disposed on the first screen (see at least FIG. 5 and FIG. 6 – wherein screen 145 of FIG. 5 and screen 155 of FIG. 6 corresponds the claimed object such as a pop-up screen displayed in a way that does not hide the start button …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Tose in view of Kubota to display the object at a position where the object does not hide a key for issuing a job start instruction disposed on the first screen as taught by Nishiyama since doing so would have predictably and advantageously allows the user to select whether the recommend screen to be displayed, since some users without desire suggestion of setting for a process, and the convenience can be improved (see at least Toda, ¶ [0004–0007]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Summary
Claims 1–3 and 8–12 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
ALLOWABLE SUBJECT MATTER
Claims 4–7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 4–7 contain subject matter that is not disclosed or made obvious in the cited art.
In regard to claim 4, when considering claim 4 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] wherein the first setting screen is a screen at a predetermined level related to the first function, and the object is not displayed in another setting screen at a level different from the predetermined level, wherein the controller further includes a determination unit configured to determine whether to display the object together with the predetermined screen based on the level of the screen to be displayed on the display unit, and wherein, in a case where the determination unit determines that the icon is displayed together with the predetermined screen, the icon is displayed together with the predetermined screen.”
In regard to claim 5, when considering claim 5 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] wherein the controller does not display the object upon operation of an area where the first setting screen is displayed in a state where at least one of the object and the first setting screen is displayed on the display unit.”
In regard to claim 6, when considering claim 6 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] wherein the controller accepts a user operation for setting a predetermined time period from when display of at least a part of the object is started to when display of the entire object is completed.”
In regard to claim 7, claim 7 depend on objected claim 6. Therefore, by virtue of their dependency, claim 7 is also indicated as objected subject matter.
  ADDITIONAL CITATIONS
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
Nishiyama (2021/0352186)
Describe an image processing apparatus includes a management unit configured to manage a shortcut in association with one or more pieces of card information and a control unit configured to execute display control on a display, wherein, when first card information and second card information are managed in association with a first shortcut, the control unit executes control on a screen for the function corresponding to the first shortcut to display in a state where the corresponding group of setting values is applied to the function even if either one of the first card information and the second card information is read. Further, the number of pieces of card information that can be associated with the shortcut has an upper limit.
Sawano et al. (2019/0132476)
Describe an information processing device i.e. multimedia kiosk (MMK) terminal, for being installed in a store. Uses include but are not limited to a supermarket, a restaurant, a convenience store, and/or a public facility such as station, bus terminal, airport, and government office. The device allows a user of an information processing system to transmit the identification information to an operator such that information is properly transmitted to the operator when content of the operation screen is not known.
Ono (2017/0285909)
Describe a processing executing apparatus, particularly a multi-function peripheral for the shortcut information for the communication system. The controller transmits the data to the destination using the communication device, and hence prevents the unnecessary operations, and enhances the convenience to the user.

Table 1
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672